Title: From George Washington to the Savannah, Ga., Hebrew Congregation, 14 June 1790
From: Washington, George
To: Savannah, Georgia, Hebrew Congregation



Gentlemen,
[14 June 1790]

I thank you with great sincerity for your congratulations on my appointment to the office, which I have the honor to hold by the unanimous choice of my fellow-citizens: and especially for the expressions which you are pleased to use in testifying the confidence that is reposed in me by your congregation.
As the delay which has naturally intervened between my election and your address has afforded an opportunity for appreciating the merits of the federal-government, and for communicating your sentiments of its administration—I have rather to express my satisfaction than regret at a circumstance, which demonstrates (upon experiment) your attachment to the former as well as approbation of the latter.
I rejoice that a spirit of liberality and philanthropy is much more prevalent than it formerly was among the enlightened nations of the earth; and that your brethren will benefit thereby in proportion as it shall become still more extensive. Happily the people of the United States of America have, in many instances, exhibited examples worthy of imitation—The salutary influence of which will doubtless extend much farther, if gratefully enjoying those blessings of peace which (under favor of Heaven) have been obtained by fortitude in war, they shall conduct themselves with reverence to the Deity, and charity towards their fellow-creatures.
May the same wonder-working Deity, who long since delivering the Hebrews from their Egyptian Oppressors planted them in the promised land—whose providential agency has lately been conspicuous in establishing these United States as an independent nation—still continue to water them with the dews of Heaven and to make the inhabitants of every denomination participate in the temporal and spiritual blessings of that people whose God is Jehovah.

G. Washington

